Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 
Response to Amendment
As a result of the amendments to the claim, the objections over claim 13 has been withdrawn. 
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1, 3-6, 9-17, 20, 21 are currently pending in this Office Action. 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the term “powder dried coffee” appears to contain two noun and is therefore confusing which is the subject.  It is advised to amend the term to recite: “dried coffee powder” for clarity. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4-6, 12, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 12, the claim recites the limitation "the first edible material" in line 7 of Claim 3, and line 1 of Claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 4, the limitation “from dried coffee” renders the claim indefinite because it is not clear if it is referring to the recited “powder dried coffee” of claim 1 or a new “dried coffee”. 
Claims 5 and 6 are rejected based on their dependency on a rejected claim. 
Regarding Claim 6, the claim recites “the first sheet comprising a first dissolvable material”; however, Claim 1 already recited “a first edible sheet made of polyvinyl alcohol based sheet defining a first dissolvable material”. Therefore, the claim is indefinite because it is not clear if these are the same or different “first dissolvable material”. 
Regarding Claim 21, the claim recites that the edible sheet is fabricated from a combination of wood pulp, carboxymethyl cellulose, and sodium carbonate, but Claim 1 which Claim 21 depends on already recites a first edible sheet made of polyvinyl alcohol. Therefore, the claim is indefinite because it is not clear if Claim 21 is indicating that the edible sheet further comprises wood pulp, carboxymethyl cellulose, and sodium carbonate or if this is an alternative material to polyvinyl alcohol. Appropriate corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 3,-6, 10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz et al. (US 2011/0200715) in view of Singer et al. (US 2018/0057195). 
Regarding Claim 1, Fuisz discloses an edible package for preparing a nutritious food product (see abstract), the edible package comprising: 
a first edible sheet made of polyvinyl alcohol based sheet defining a first dissolvable material (see paragraph 88); 
an edible adhesive disposed on an interior side of the first dissolvable material (paragraph 151) for forming a first enclosed interior cavity of the edible package (paragraph 160); 
a powder dried coffee disposed within the first enclosed interior cavity of the edible package (paragraph 226). 
Fuisz is silent to an edible adhesive disposed on an entire interior surface of an interior side of the first dissolvable material. Singer is relied on to teach a package made of dissolvable material (see abstract), where the edible sheet (strip 206) is coated with a heat activated adhesive so that the opposed edge portions are sealed together when the vertical heater is applied (paragraph 78). The term “coated” is construed to be equated to an adhesive disposed on an entire side of the sheet because Singer refers to the sheet material as strip 206 as a whole (see Fig. 14, and paragraph 76) and where the adhesive causes the interior side to join and form a sealed edge (paragraph 78 and Fig. 13). It is also noted that the claim language reads on only a portion of the interior side having adhesive because “an entire interior surface of an interior side” may refer to only an arbitrary portion of the interior side. 
Since both Fuisz and Singer are directed to edible packaging material for delivering a beverage composition, it would have been obvious to one of ordinary skill in the art to coat an entire side of the dissolvable material with an edible adhesive for the purpose of further securing the heat-sealed edges of the package.  
Regarding Claim 3, as discussed in the rejection of Claim 1, Fuisz and Singer teach disposing adhesive on the entire surface of the interior side of the first sheet. Fuisz further teaches applying adhesive to form both the first enclosed interior cavity, and a second enclosed interior cavity (see paragraph 9, 147 and Fig. 6), wherein the first edible material is different from the second edible material (paragraph 160). 
Regarding Claim 4, Fuisz further teaches providing a sheet comprising a second dissolvable material to separate a first cavity and a second cavity in the interior of the package (see Fig. 2a and paragraph 146-147), wherein the second enclosed cavity holds a second edible material and wherein the second edible material is different from dried coffee (paragraph 160). 
Regarding Claims 5, Fuisz further teaches wherein the two or more film layers may be compositionally different (paragraph 143) and also notes that the dissolution rate is dependent on the compositional and physical characteristics of the film (paragraph 152). Therefore, Fuisz further teaches wherein the first dissolvable material dissolves at a different rate than the second dissolvable material. 
Regarding Claim 6, Fuisz does not specifically recite that the second dissolvable material dissolves at a slower rate than the first dissolvable material, but provides several guidance as to how to increase and decrease the dissolution rate based on the desired use of the films (see paragraph 100). 
Since Fuisz discloses that the films can be compositionally different, and contemplates adjusting the dissolution time based on the intended use of the film, it would have been obvious to one of ordinary skill in the art to increase the dissolution rate of the first dissolvable material to achieve a quicker release rate of the ingredients outer ingredients. 
Regarding Claim 10, Fuisz is silent to the thickness of the film but recognizes that film layers of different thickness may be used to create a controlled release multi-layer film (paragraph 145). Singer further teaches wherein a thickness of the first edible sheet is between 0.001inch to 0.010inch thick which overlaps with the claimed range (paragraph 13). Therefore, since Singer is also directed to a soluble pouch for delivering food materials stored therein, it would have been obvious to one of ordinary skill in the art to use known film thickness suitable for delivering ingredients in soluble pouches. 
Regarding Claim 12, while Fuisz discloses an ingestible powder (paragraph 125), he is silent to the particle size of the powder. Singer further teaches wherein the first edible material is an ingestible powder having a particle size of at most 100 microns (0.0039in) in thickness in any direction (paragraph 14). Singer recognizes that the size of the powder may be increased or decreased in order to account for the respective times to dissolve the film and powder (paragraph 53). Therefore, since Singer is also directed to powdered material stored within water-soluble films for delivering ingredients into beverages, it would have been obvious to one of ordinary skill in the art to adjust the particle size to 1-100 microns as taught by Singer based on the desired dispersibility rate of the powder. 
Regarding Claim 13, Fuisz discloses a method for preparing a nutritious food product, the method comprising the steps of: 
providing an edible package for preparing the nutritious food product (see abstract), the edible package comprising: 
a first edible sheet made of polyvinyl alcohol comprising a first dissolvable material (paragraph 88); 
an edible adhesive disposed on an inner surface of an interior side of the first edible sheet for forming a first enclosed interior cavity of the package (paragraph 188); 
a powder dried coffee disposed within the first enclosed interior cavity of the edible package (paragraph 226); 
providing a liquid in a container (beaker containing about 75°C water); dropping the edible package in the liquid in the container (paragraph 226).
Fuisz is silent to an edible adhesive disposed on an entire interior surface of an interior side of the first dissolvable material. Singer is relied on to teach a package made of dissolvable material (see abstract), where the edible sheet (strip 206) is coated with a heat activated adhesive so that the opposed edge portions are sealed together when the vertical heater is applied (paragraph 78). The term “coated” is construed to be equated to an adhesive disposed on an entire side of the sheet because Singer refers to the sheet material as strip 206 as a whole (see Fig. 14, and paragraph 76) and where the adhesive causes the interior side to join and form a sealed edge (paragraph 78 and Fig. 13). It is also noted that the claim language reads on only a portion of the interior side having adhesive because “an entire interior surface of an interior side” may refer to only an arbitrary portion of the interior side. 
Since both Fuisz and Singer are directed to edible packaging material for delivering a beverage composition, it would have been obvious to one of ordinary skill in the art to coat an entire side of the dissolvable material with an edible adhesive for the purpose of further securing the heat-sealed edges of the package.  
Regarding Claim 14, Fuisz further teaches the step of stirring contents of the edible package as it dissolves in the liquid (paragraph 52). 
Regarding Claim 15, Fuisz further teaches the step of heating the liquid prior to the dropping step (75°C water, paragraph 226). 
Regarding Claim 16, Fuisz is silent to heating or cooling the liquid after the dropping step. However, since Fuisz already discloses a step of heating the liquid prior to the dropping step (paragraph 226), to heat the liquid after would have been a matter of rearranging the steps. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Also, Fuisz contemplates dropping the dissolvable package in both hot and cold water (paragraph 12). Therefore, since the prior art discloses soluble pods that dissolves in both hot and cold water, whether the liquid was heated or cooled before or after the dropping step does not provide an unexpected result. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Chen (US 5,897,827) and evidenced by Polymer Properties Database (Water Soluble Films (PVOH)). 
Regarding Claim 9, while Fuisz and Singer discloses a heat-activated adhesive, they are silent to the particular adhesive being used. Chen is relied on to teach known edible adhesives in the art, specifically polyvinyl alcohol (“An eatable adhesive (2), preferably polyvinyl alcohol”, Col. 2, Ln. 45-46). Polyvinyl alcohol is well known to be edible, water soluble, and have outstanding heat-sealing properties (see evidentiary reference Polymer Properties Database).  
Therefore, since PVOH is a known edible adhesive having good heat-sealing properties, it would have been obvious to one of ordinary skill in the art to use conventional edible adhesives in the package of Fuisz. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Johnson (US 2018/0057230). 
Regarding Claim 11, Fuisz is silent to where a thickness of the water dissolvable sheet is between 0.039 inch and 0.157 inch thick. However, Johnson is also directed to similar dissolvable films for holding a beverage components (see abstract), wherein the dissolvable film has a thickness of 1-3mm (about 0.0393in-0.118in, paragraph 49). Johnson is similarly directed to placing the soluble pod into a water bottle, shaking the bottle to mix the ingredients and form a nutritious beverage (paragraph 35). Therefore, it would have been obvious to one of ordinary skill in the art to use known thicknesses applied to similarly used films in the art. One of ordinary skill in the art would also recognize that the thickness of the film would affect the dissolution rate, as well as the structural integrity of the pod during transportation. 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (US 2018/0057195) in view of Pascall (US 2011/0151061) and McClanahan et al. (US 2020/0196658). 
Regarding Claim 17, Singer discloses a package comprising: a first edible fibrous sheet made of Carboxymethyl cellulose film (paragraph 75), the sheet defining a lower surface and an upper surface, the first edible fibrous sheet comprises a first dissolvable material (paragraph 47). 
Singer is silent to a first edible fibrous sheet specifically made from wood pulp, and a second dissolvable material shaped into a logo and disposed on an upper surface of the first edible fibrous sheet, wherein the second dissolvable material has a density lower than the liquid in the cup. McClanahan is relied on to teach a water-soluble pouch for delivering an active ingredient (paragraph 87), where it is suggested for the pouch material to be manufactured using waster dispersible film forming materials such as carboxymethylcellulose in combination with ground cellulosic such as wood pulp (paragraph 87). This allows the pouch to undergo complete dispersion and can be ingested by the consumer. Therefore, since both Fuisz and McClanahan are directed to water-soluble films comprising carboxymethylcellulose, it would have been obvious to one of ordinary skill in the art to use a combination of carboxymethylcellulose and wood pulp based on art recognized equivalents known for the same purpose (see MPEP 2144.06).
As to the limitation regarding the logo, Pascall discloses a food decoration using a print on an edible medium, the edible medium being a soluble film (i.e. chitosan polymer, see abstract). The print can be used to display a logo (see paragraph 11) and can be placed on top of a liquid such that the logo floats above the liquid (see paragraph 43 and Fig. 3b). 
Therefore, since both Singer and Pascall are directed to soluble films, it would have been obvious to one of ordinary skill in the art to apply similar logos above the surface of the soluble film of Singer such that the logo would remain afloat above a beverage when placed in water. Since Pascall further teach a logo floating above liquid in a cup, it is construed that the second dissolvable material (i.e. the logo) has a density lower than the liquid in the cup (see Fig. 3b). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of DuPont (IT 1076106- see machine generated translations). 
Regarding Claim 20, while Fuisz discloses an edible adhesive (paragraph 188), Fuisz is silent to the particular composition of the adhesive. DuPont is relied on to teach an adhesive composition comprising a polyvinyl alcohol and a solvent comprising a mixture of methanol and methyl acetate to maintain solubility of the adhesive at temperatures above 70°C (see Page 2, fourth paragraph “And present in an amount greater than 45 wt…”). Therefore, since Fuisz requires a soluble adhesive suitable for temperatures above 70°C (such as 75°C, paragraph 226), it would have been obvious to one of ordinary skill in the art to use the adhesive composition of DuPont for the purpose of providing an adhesive soluble at temperatures above 70°C. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 20, further in view of McClanahan et al. (US 2020/0196658) and Aouad et al. (CA 02605504). 

Regarding Claim 21, Fuisz further teaches wherein the first sheet is fabricated from carboxymethyl cellulose (paragraph 88) but is silent to the combination including wood pulp and sodium carbonate. McClanahan is relied on to teach a water-soluble pouch for delivering an active ingredient (paragraph 87), where it is suggested for the pouch material to be manufactured using waster dispersible film forming materials such as carboxymethylcellulose in combination with ground cellulosic such as wood pulp (paragraph 87). This allows the pouch to undergo complete dispersion and can be ingested by the consumer. Therefore, since both Fuisz and McClanahan are directed to water-soluble films comprising carboxymethylcellulose, it would have been obvious to one of ordinary skill in the art to use a combination of carboxymethylcellulose and wood pulp based on art recognized equivalents known for the same purpose (see MPEP 2144.06). As to the sodium carbonate, Aouad is relied on to teach a functionalized film that is also water soluble for carrying a functional composition (see abstract). Aouad further comprises sodium carbonate for the purpose of adding in-product stability (Page 17, line 6-16). Therefore, since Fuisz is also directed to a soluble film for delivering active ingredients, it would have been obvious to one of ordinary skill in the art to add sodium carbonate for the purpose of stabilizing the shelf-life of the product. 

Terminal Disclaimer
The terminal disclaimer filed on 20 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of appl# 16/813641 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments   
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive for the following reasons: 
All arguments directed to Singer in view of Johnson have been rendered moot in view of the new grounds of rejections which primarily relies on the Fuisz reference. It is noted that Johnson is only relied on to modify the thickness of the film, and therefore arguments directed to the pH or the binder are no longer commensurate with the scope of the rejection since Johnson is not relied on to teach the film composition or the edible substance. 
As to Claim 17, applicant argues that the prior art do not disclose the limitations of Claim 17 because such relative densities are not express implicitly or inherently (page 8 of the remarks). The argument is not persuasive because applicant appears to indicate that lipid fraction being milk fat, waxes, and fatty acids was not expressly stated in the prior art; however, applicant’s attention is directed to paragraph 40 of Pascall which explicitly recites “The lipid fraction could be milk fat, various waxes such as
candelilla, paraffin, carnauba or beeswax, various fatty acids such as stearic, palmitic or other types of lipids as examples.” Since Pascall specifically indicates that the hydrophobic lipid fraction is designed to float on the hydrophilic beverage (paragraph 48), it is maintained that it would have been obvious to provide a material having lower density to promote floating on the beverage. For this reason, the rejection of Claim 17 is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792